Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

	It is noted that the abstract begins with “The present disclosure relates to”.  The examiner suggests its deletion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-10,  are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (2005/0214476) in view of Xie et al. (2014/0340818) and vice versa.
Goodwin discloses a protective coating composition (title) in which a polymer coating is formed on a substrate surface (abstract).  Specifically, a monomer is activated and deposited (0010-0011).  One can deposit coatings with reactive functional groups using plasma (0008).  After deposition, a post treatment plasma is applied to pulsed plasma deposited films (0054).
However, the reference fails to teach a nanoscale-thin film.
	Xie teaches a method of depositing a metal oxide onto carbon substrates (title) in which nanocoating are formed to a high surface area carbon substrate (0005).  In one embodiment, the carbonaceous substrate should contain enough functional groups for uniformity.  It would have been obvious to incorporate a nanoscale thin film in Goodwin with the expectation of success depending on the desired final product because Xie teaches of forming a metal oxide film on functional substrates.
	Furthermore, it would have been obvious to incorporate the functional groups of Goodwin in Xie with the expectation of achieving increased uniformity because Xie teaches of increasing uniformity by using a functional group before deposition.
	Regarding claim 7, Goodwin teaches electron beam (0006).
	Regarding claim 8, Xie teaches an SEM (0079).
	Regarding claim 9, Xie teaches graphene (0037).
.
	
Allowable Subject Matter
Claims 14-20 are allowed.
The prior art fails to teach or suggest rastering an electron beam along the layer of  functionalizing molecule.

Claims 2-6, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach or suggest a functionalizing molecule of water as required in claim 2, from which claims 3-6 depend.
In addition, the prior art fails to teach or suggest rastering an electron beam along the layer of  functionalizing molecule as required in claim 11, from which claims 12-13 depend.
	






Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/15/2022